      Case 1:18-cv-06796-RA-KHP Document 58 Filed 08/06/20 Page 1 of 2
                                                              USDC-SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                  DOC#:
SOUTHERN DISTRICT OF NEW YORK                                 DATE FILED: 8-6-20


GALVEZ PRUDENTE et al,

                              Plaintiff,
                                                          No. 18-CV-06796 (RA)
                       v.
                                                                  ORDER
PROSPERITY 89, INC. et al,

                              Defendant.


RONNIE ABRAMS, United States District Judge:



      The following is hereby ORDERED:

             1. Trial in this action will commence remotely on September 28, 2020.

             2. In accordance with the Court’s individual rules, the parties shall submit a

                joint pretrial order, motions in limine, proposed findings of fact and

                conclusions of law, and pretrial memoranda of law by August 31, 2020; any

                oppositions shall be filed by September 7, 2020; and any replies shall be

                filed by September 14, 2020.

             3. A final pretrial conference is scheduled for September 21, 2020 at 11:30

                a.m.        The conference will be held via videoconference on Skype for

                Business. The conference line for argument is (888) 363-4749 and the

                access code is 1015508. This line is open to the public. The Court will

                contact the parties the day before argument regarding the videoconferencing

                technology.
         Case 1:18-cv-06796-RA-KHP Document 58 Filed 08/06/20 Page 2 of 2




         Consistent with Court rules, direct examination in a bench trial such as this is normally

conducted by affidavit. If parties prefer to conduct direct examination live, they should so notify

the Court.

SO ORDERED.

Dated:       August 6, 2020
             New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                    2
